     Case 2:18-cv-10489-CJC-SS Document 28 Filed 06/02/20 Page 1 of 2 Page ID #:647




 1                                                              JS-6
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                             )
11                                           ) Case No.: CV 18-10489-CJC (SSx)
                                             )
12    STEVEN AQUINO,                         )
                                             )
13
                 Plaintiff,                  )
                                             ) JUDGMENT
14         v.                                )
                                             )
15
      CHAD F. WOLF, Secretary, United        )
                                             )
16    States Department of Homeland          )
      Security, a government entity,         )
17                                           )
                                             )
18               Defendant.                  )
                                             )
19                                           )
20

21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //

                                             -1-
     Case 2:18-cv-10489-CJC-SS Document 28 Filed 06/02/20 Page 2 of 2 Page ID #:648




 1          This matter came before the Court on Defendant’s motion for summary judgment.
 2    (Dkt. 20.) On June 2, 2020, the Court granted Defendant’s motion. In accordance with
 3    the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
 4    Defendant and against Plaintiff. Plaintiff shall take nothing on his complaint against
 5    Defendant.
 6

 7          DATED:       June 2, 2020
 8                                                 __________________________________
 9                                                        CORMAC J. CARNEY
10                                           CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
